Appeal from an order of the Supreme Court, Monroe County (Stephen K. Lindley, J.), entered February 27, 2008 in an action for a declaratory judgment and an injunction. The order granted summary judgment to defendant Export Finance Insurance Corporation.
It is hereby ordered that the order so appealed from is unanimously modified on the law by dismissing the second amended complaint against defendant Export Finance Insurance Corporation and as modified the order is affirmed without costs.
Same memorandum as in Summers v City of Rochester (60 AD3d 1271 [2009]). Present — Scudder, P.J., Hurlbutt, Centra, Green and Gorski, JJ.